Pee Ctjeiam,
The learned court was clearly right in construing the will in question and holding, among other things, that, instead of dying intestate as to the greater part of her estate, the testatrix, in and by the fourth clause of her will, disposed of all that remained after paying expenses, etc., and the three legacies given by her in the preceding clauses. The questions involved in the specifications of error, so far as they are material, have been sufficiently considered and satisfactorily disposed of in the opinion sent up with the record. On that we affirm the decree and dismiss the appeal, with costs to be paid by the appellants.